69 N.Y.2d 794 (1987)
Naclerio Contracting Co., Inc., Respondent,
v.
City of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued January 14, 1987.
Decided February 12, 1987.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Barry P. Schwartz and Fay Leoussis of counsel), for appellants.
Joseph S. Kaming and Elizabeth C. Kaming for respondent.
George P. Felleman, Jonathan Sinnreich and Andrew R. Schein for County of Suffolk, amicus curiae.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (116 AD2d 463) and the question certified answered in the affirmative.